Citation Nr: 9927090	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  96-46 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service-
connection for a seizure disorder and nervous disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel

INTRODUCTION

The appellant served on active duty for training from 
November 6, 1978 to June 17, 1979.  

The Board of Veterans' Appeals (Board) previously remanded 
this case to the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO) in November 1997 
and February 1999, and some of the procedural history 
contained therein, as relevant to the case now before the 
Board, is incorporated by reference.

It is noted that this matter came before the Board from an 
August 1994 RO decision that new and material evidence had 
not been submitted sufficient to reopen a previously denied 
claim for entitlement to service connection for a seizure 
disorder and nervous disorder.  A notice of disagreement was 
received in January 1995.  A statement of the case was issued 
in March 1995.  A substantive appeal was received from the 
appellant in April 1995.  A hearing was held at the RO in 
March 1997. 

In March 1999, the RO reopened the claim for entitlement to 
service connection for a seizure disorder and a nervous 
disorder, but then denied the claim as not well grounded.  
Nevertheless, the Board is required to consider whether the 
appellant has submitted new and material evidence warranting 
the reopening this claim before considering the claim on the 
merits.  38 U.S.C.A. §§ 5108(b), 7104(b) (West 1991); Barnett 
v. Brown, 8 Vet.App 1 (1995).  As such, the issue in 
appellate status is as listed above.


FINDINGS OF FACT

1.  The RO, in a decision dated in January 1993, denied the 
appellant's claim for entitlement to service connection for a 
seizure disorder and a nervous disorder.  This is a final 
disallowance of this claim.

2.  Evidence received since the January 1993 decision 
includes service medical records which must be considered to 
fairly decide the merits of this claim.

3.  There is no competent  medical evidence of record of a 
nexus between the appellant's seizure and nervous disorders 
and her active duty for training. 


CONCLUSIONS OF LAW

1.  A January 1993 RO decision which denied service 
connection for a seizure disorder and a nervous disorder is a 
final decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (1998).

2.  Evidence submitted in support of the appellant's attempt 
to reopen her claims for entitlement to service connection 
for a seizure disorder and a nervous disorder is new and 
material, and this claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (a),(c) (1998).

3.  The appellant's claim for entitlement to service 
connection for a seizure disorder and a nervous disorder is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating action of January 1993 the RO denied the 
appellant's claim for entitlement to service connection for a 
seizure disorder and a nervous disorder.  She was given 
written notification of this determination, and a timely 
appeal was not thereafter received; as such, this rating 
decision became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a) (1998).

However, the law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

It is pointed out that recently the United States Court of 
Appeals for Veterans Claims (hereinafter the Court), in 
Elkins v. West, 12 Vet.App. 209 (1999) (en banc), held that 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Hodge v. West, 155 F.3d 1356 (Fed Cir 
1998), created a three-step process for reopening previously 
denied claims (a two-step process set out in Manio v. 
Derwinski, 1 Vet.App. 140, 145 (1991), had previously been 
applied): first it must be determined whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening, it must be determined 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the adjudicator may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See also, Winters v. West 12 Vet.App 203 
(1999) (en banc).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (1998); Hodge; 
see also Evans v. Brown, 9 Vet. App. 273 (1996). 

Further, where the new evidence consists of a supplemental 
report from the service department, received before or after 
the decision has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  This comprehends official service department 
records which presumably have been misplaced and have now 
been located and forwarded to VA.  38 C.F.R. § 3.156(c) 
(1998).  

The Board notes that the evidence received subsequent to the 
January 1993 RO decision includes the appellant's service 
medical records, which were not available at the time of that 
decision.  The Board finds that, as service medical records, 
they are in and of themselves so significant that they must 
be considered to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a),(c) (1998).  As such, the claim for 
entitlement to service connection for a seizure disorder and 
a nervous disorder is reopened.  

The Board will now determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded.  Elkins.  It is noted that such a review by 
the Board does not prejudice the appellant, as she and her 
representative have made arguments with respect to the 
substance of the claim, that is, why service connection for a 
seizure disorder and nervous disorder is warranted based on 
all of the evidence of record.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In fact, in a July 1999 appellant's brief, 
argument was specifically made to the effect that the 
appellant's claim is well grounded.  

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty for training.  38 U.S.C.A. §§ 101(2),(24), 1131 
(West 1991).  A "determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service." Watson v. Brown, 4 
Vet.App. 309, 314 (1993).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a claimant with the development of facts 
does not arise until the claimant has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet.App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Veterans Appeals (Court) as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect the claim is "plausible" or "possible" is 
required.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
A claimant therefore cannot meet this burden merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a). Grottveit v. Brown, 5 
Vet.App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
claimant and his representative is presumed in determining 
whether or not a claim is well-grounded.  King v. Brown, 5 
Vet.App. 19, 21 (1993).

The Board points out that a veteran is presumed to have been 
in sound condition except for defects noted when examined, 
accepted, and enrolled for active duty.  Clear and 
unmistakable evidence that the disability existed prior to 
service will rebut this presumption. 38 U.S.C.A. §§ 1110, 
1111 (West 1991).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  "Active 
military, naval, and air service" includes active duty and 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991).

"Active duty" means full-time duty in the Armed Forces.  
38 U.S.C.A. § 101(21) (West 1991).  "Armed Forces" means 
the United States Army, Navy, Marine Corps, Air Force and 
Coast Guard, including their Reserve components.  38 U.S.C.A. 
§ 101(10) (West 1991).  

"Active duty for training" includes full-time duty 
performed by members of the National Guard of any State, 
under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law.  38 U.S.C.A. § 101(22) (West 
1991).

A review of the service medical records reveals that neither 
a seizure disorder nor a seizure disorder and s nervous 
disorder were noted during the appellant's entrance 
examination conducted in September 1978.  As the appellant 
only served on active duty for training she is not a veteran 
and she is not entitled to the presumption of soundness at 
entry into service.  Further neither a seizure disorder or a 
nervous disorder was noted in the service medical records.

A March 1976 record from Richland Memorial Hospital notes a 
diagnosis of a seizure disorder and that the appellant had 
been followed for this disorder since the age of five years.  

Further, records from the William S. Hall Psychiatric 
Institute indicate that the appellant has been followed at 
that facility's outpatient clinic since 1986.  An August 1986 
neurological consultation report indicates that the appellant 
apparently gave a history of suffering from epileptic 
seizures since the age of four years, that major attacks 
continued until she was fifteen, and that she has had mild 
seizures since then.  The neurologist who conducted the 
examination, A. Daniel Vallini, M.D., was of the impression 
that the appellant suffered from epileptic seizures that may 
be idiopathic, centrencephalic, or genetically induced.  In 
February 1987, the appellant was admitted to this facility, 
and was ultimately diagnosed with situational depression and 
a generalized seizure disorder, among other things; the 
depression was noted to be related to hardship associated 
with the appellant's seizure disorder, to include difficulty 
finding employment.  A similar history was noted (i.e. that 
the appellant began having seizures at the age of four, 
etc.).  It is noted that additional records from this 
facility, dated through April 1994, document follow-up 
treatment for depression and continued light seizures, which 
were being controlled with medication.  Records from this 
facility also show diagnoses of situational depression, mild 
mental retardation and borderline personality disorder.

During a psychological evaluation conducted by Linda H. 
Moore, Ph.D. in July 1987, a history of experiencing seizures 
since the age of four was again noted.  At that time, the 
appellant complained of daily multiple, mild seizures.   

During a March 1997 RO hearing, the appellant presented 
testimony to the effect that she was indeed diagnosed with 
seizures when she was four years old, and that she was 
treated with medication until the age of fourteen, at which 
time her mother passed away and she stopped seeing a doctor.  
She testified that she continued to have seizures until the 
age of fifteen or sixteen, and that they ceased until she 
entered service and recurred in service. 

The appellant has claimed, including during her testimony in 
March 1997, that her seizure disorder was aggravated during 
her active duty for training service.  She noted that she 
experienced a seizure on one occasion while in service, went 
to see a doctor, but did not tell the doctor that she had a 
seizure (see page 3 of the transcript).  Further, she noted 
that within a year of separating from her active duty for 
training, she tried to get help for her seizures at the VA 
hospital in Columbia, South Carolina but for some reason (the 
testimony is confusing on this point) was not able to be seen 
there.  

A review of the additional medical evidence of record, 
including the evidence noted above, fails to demonstrate that 
the appellant's seizure disorder or nervous disorder was 
incurred in or aggravated by her period of active duty for 
training.  In fact, none of these medical records mention the 
appellant's military service.  This evidence includes 
additional records from Richland Memorial Hospital which 
indicate that the appellant was seen there with complaints of 
seizures in February 1989, April 1990, July 1991, and for 
psychiatric difficulty in May 1991 and July 1995.  This 
evidence also includes June and August 1993 letters from Dr. 
Vallini (the August 1993 letter was also signed by Suk 
Fields, M.D., and was on letterhead from the South Carolina 
Department of Mental Health) which indicated that the 
appellant suffered from severe epilepsy and depression.  

The requirement under Caluza - of a nexus between the current 
seizure disorder and nervous disorder - has not been met with 
respect to this claim.  As the appellant's claim for 
entitlement to service connection for a seizure disorder and 
a nervous disorder does not meet all the requirements set 
forth by the Court in Caluza, the Board is compelled to find 
that the claim is not well-grounded.  The Board notes that 
any lay statements made by the appellant to the effect that 
the current severity of her seizure disorder is the result of 
inservice aggravation of the preexisting seizure disorder do 
not provide a sufficient basis to conclude that she does 
suffer from a seizure disorder that was aggravated in 
service.  Espiritu.

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the appellant with the development of evidence.


ORDER

The appellant's claim for entitlement to service connection 
for a seizure disorder and nervous disorder is reopened, and 
the reopened claim is denied as not well grounded.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

